 

Exhibit 10.40

 

CARROLS HOLDINGS CORPORATION

 

STOCK AWARD AGREEMENT

 

THIS AGREEMENT, dated as of May 3, 2005 is made by and between Carrols Holdings
Corporation, a Delaware corporation (hereinafter called the “Company”) and
Daniel T. Accordino (hereinafter referred to as the “Grantee”).

 

WHEREAS, the Company desires, by awarding the Grantee, on the basis hereafter
set forth in this agreement (this “Agreement”), shares of common stock, $.01 par
value per share, of Carrols Holdings Corporation (the shares of the Company’s
common stock are individually referred to as a “Share” and collectively as the
“Shares”), to carry out the purposes hereunder;

 

WHEREAS, the Grantee was previously granted stock options to purchase up to an
aggregate of 57,509 Shares (the “Existing Stock Options”) pursuant to certain
Stock Option Award Agreements between the Company and Grantee (the “Existing
Agreements”);

 

WHEREAS, the Company desires, and the Grantee accepts, that the grants hereunder
are made in consideration of the cancellation and termination of all of
Grantee’s Existing Stock Options; and,

 

WHEREAS, the Compensation Committee of the Board of Directors of the Company
(the “Committee”) has duly made all determinations necessary or appropriate with
respect to the grants hereunder;

 

NOW, THEREFORE, in consideration of the above premises and the mutual covenants
hereinafter set forth and for other good and valuable consideration, receipt of
which is hereby acknowledged, the parties hereto have agreed, and do hereby
agree, as follows:

 

1. Cancellation of Certain Existing Awards. In consideration of the grant of
awards hereunder, all Existing Stock Options granted by the Company to the
Grantee under the Existing Agreements are hereby canceled and terminated and
shall be null and void without any further action by the Grantee or the Company.

 

2. Grant of Stock. In consideration for the cancellation of all Existing Stock
Options, the Company grants to the Grantee as of May 3, 2005 (the “Date of
Grant”) 57,509 Shares, subject to all of the terms and conditions of this
Agreement and the Stockholders Agreement (as defined below) to which the Grantee
shall become a party contemporaneously herewith. The Shares granted hereunder
shall be fully vested and non-forfeitable as of the Date of Grant.

 

3. Stockholders Agreement; Stockholder Rights.

 

  (a)

By execution by the Grantee of this Agreement, the Grantee hereby agrees that he
is now a party to the Stockholders Agreement as a Management Holder (as defined
therein) and as a Stockholder (as defined therein) and is hereby bound by and
subject to the terms and restrictions of the Stockholders Agreement. As used
herein, the term “Stockholders Agreement” means the Stockholders Agreement,



--------------------------------------------------------------------------------

 

dated as of March 27, 1997, as amended, among the Company, Madison Dearborn
Capital Partners, L.P., Madison Dearborn Capital Partners II, L.P., BIB Holdings
(Bermuda) Ltd. (as successor in interest to Atlantic Restaurants, Inc.), Alan
Vituli, Daniel T. Accordino and Joseph Zirkman.

 

  (b) Upon issuance of certificates (or book-entry registration) for Shares in
the name of the Grantee, he shall thereupon be a stockholder with respect to the
Shares represented by such certificates and shall have the rights of a
stockholder with respect to such Shares, including the right to vote such Shares
and to receive all dividends and other distributions paid with respect to such
Shares.

 

4. Rights of Repurchase.

 

  (a) Repurchase Option.

 

(i) If the Grantee ceases to be employed by the Company or any of its
Subsidiaries (as defined below) as a result of the Grantee’s termination for
Cause (as defined below) and if such termination occurs prior to an IPO (as
defined below), then, on the date the Company or, where appropriate, a
Subsidiary delivers notice of termination of employment for Cause to the
Grantee, each Share granted hereunder to the Grantee (a “Repurchase Share”)
shall be subject to repurchase (a “Repurchase Option”) by the Company for a
price equal to the Fair Market Value (as defined below) of such Repurchase
Share.

 

(ii) As used herein, the term “Cause” shall mean: (i) the commission by the
Grantee of a felony; (ii) the unauthorized disclosure of confidential
proprietary information of the Company which disclosure the Grantee knows or
reasonably should have known would be reasonably likely to result in material
damage to the Company; (iii) the breach by the Grantee of any material provision
of the Second Amended and Restated Employment Agreement (the “Employment
Agreement”) between Carrols Corporation, a Delaware company, and the Grantee,
dated March 27, 1997, as amended, which breach, if curable, is not remedied
within thirty (30) days after the Grantee’s receipt of written notice thereof,
provided, however, that the Company need not permit the Grantee to cure any
breach which has been the subject of a prior written notice; (iv) the engagement
by Daniel T. Accordino in material self dealing in breach of fiduciary duties
with respect to the Company’s assets or properties unless disclosed to and
approved by the disinterested members of the Board of Directors of the Company
(the “Board”); (v) act of gross misconduct resulting in materially currently
quantifiable financial damage to the Company in connection with the Grantee’s
duties under the Employment Agreement; or (vi) chronic alcohol or drug abuse
rendering the Grantee incapable of carrying out his duties under the Employment
Agreement as determined in good faith by the Board continuing after the Grantee
is given a reasonable opportunity to obtain medical or other appropriate
treatment or rehabilitation.

 

(iii) For purposes of this Agreement, (1) the transfer of the Grantee’s
employment or service between the Company and any Subsidiary (or between
Subsidiaries) without an intervening period of separation shall not be deemed a

 

2



--------------------------------------------------------------------------------

termination of employment or service, and (2) if the Grantee is granted in
writing a leave of absence, he shall be deemed to have remained in the employ or
service of the Company or the Subsidiary during such leave of absence.

 

(iv) As used herein, the term “Fair Market Value” shall equal the earnings of
the Company before interest, income taxes, depreciation and amortization,
excluding any extraordinary or non-recurring gains or losses for the four
calendar quarters ending immediately prior to the valuation date (the “Valuation
Year”) multiplied by 6.0, less then sum of the average during the Valuation Year
of any interest-bearing debt, preferred stock and any accrued and unpaid
interest and preferred dividends, divided by the average of common shares
outstanding during the Valuation Year. Interpretation of Fair Market Value shall
be at the reasonable determination of the Committee.

 

(v) As used herein, the term “IPO” means a firm commitment underwritten public
offering of the Company’s Shares pursuant to a registration statement under the
Securities Act of 1933, as amended (the “1933 Act”).

 

(vi) As used herein, the term “Subsidiary” means any corporation, other than the
Company, in which the Company has at least a fifty percent beneficial ownership
interest.

 

  (b) Clawback Right.

 

If the Company has not consummated an IPO by December 31, 2006, then except as
provided in Section 4(d) hereof, the Company shall have the right to repurchase
(the “Clawback Right”) from the Grantee, and the Grantee hereby agrees to sell
to the Company, up to 9,201 Shares (the “Clawback Shares”) at a price of $10.00
per Share; provided, however, that the provisions of this Section 4(b) shall not
apply in the event underwriters reasonably acceptable to the Company propose an
IPO of the Company’s common stock based upon an expected pre-offering valuation
of the Company’s stockholders’ equity of at least $200,000,000 and the Company
elects not to consummate such an offering.

 

  (c) The Repurchase Option or the Clawback Right shall be exercisable by the
Company as follows:

 

(i) The Board may elect to purchase all or any portion of the Repurchase Shares
or Clawback Shares (as the case may be) by delivering written notice (the
“Repurchase Notice”) to the holder or holders of the Repurchase Shares or
Clawback Shares (as the case may be) within 90 days after the termination in the
case of the Repurchase Option, or within 90 days after December 31, 2006, in the
case of the Clawback Right. The Repurchase Notice shall set forth the number of
Repurchase Shares or Clawback Shares (as the case may be) to be acquired from
such holder of Repurchase Shares or Clawback Shares (as the case may be) the
aggregate consideration to be paid therefore and the time and place for the
closing of the transaction.

 

3



--------------------------------------------------------------------------------

(ii) The closing of the purchase of the Repurchase Shares or the Clawback Shares
shall take place on the date designated by the Company in the Repurchase Notice,
which date shall not be more than 60 days nor less than 5 days after the
delivery of such notice. The Company shall pay for the Repurchase Shares or
Clawback Shares (as the case may be) by delivery of a check or wire transfer of
funds. The Company shall be entitled to receive from the Grantee customary
representations and warranties regarding the sale of the Repurchase Shares or
the Clawback Shares (including representations and warranties regarding good
title to such shares, free and clear of any liens or encumbrances).

 

(iii) Notwithstanding anything to the contrary contained hereunder, all
repurchases of Repurchase Shares or the Clawback Shares (as the case may be) by
the Company shall be subject to applicable restrictions contained in the
Delaware General Corporation Law, federal securities laws or state securities or
“blue-sky” laws, and in the Company’s and its Subsidiaries’ debt and equity
financing agreements. If any such restrictions prohibit the repurchase of
Repurchase Shares or Clawback Shares hereunder which the Company is otherwise
entitled or required to make, the time periods provided herein shall be
suspended, and the Company may make such repurchases as soon as it is permitted
to do so under such restrictions.

 

  (d) In the event of a Change of Control (as defined below) and notwithstanding
anything to the contrary in this Agreement, the Company’s Clawback Right and
Repurchase Option shall terminate and the Company shall no longer have the
Clawback Right or the Repurchase Option.

 

  (e) As used herein, the term “Change of Control” means:

 

(i) The acquisition (other than from the Company) by any person, entity or
“group”, within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities
Exchange Act of 1934 (the “Exchange Act”), excluding for this purpose any
employee benefit plan of the Company or its Subsidiaries which acquires
beneficial ownership of voting securities of the Company, of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of more than 50% of either the then outstanding shares of common stock or the
combined voting power of the Company’s then outstanding voting securities
entitled to vote generally in the election of directors;

 

(ii)(1) Individuals who are elected as members of the Board of Directors of the
Company (the “Incumbent Board”) pursuant to the terms of the Stockholders
Agreement cease for any reason to constitute at least a majority of the Board;
provided that any person becoming a director on or after the effective date of
the Stockholders Agreement whose election, or nomination for election by the
Company’s shareholders, was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board (other than an election or
nomination of an individual whose initial assumption of office is in connection
with an actual or threatened election contest relating to the election of
directors of the Company, as such terms are used in Rule 14a-11 of Regulation
14A

 

4



--------------------------------------------------------------------------------

promulgated under the Exchange Act) shall be for purposes of this Agreement,
considered as though such person were a member of the Incumbent Board,

 

(ii)(2) Notwithstanding the foregoing, subparagraph (e)(ii)(1) above shall not
apply to any change in the Incumbent Board during the period in which the
Stockholders Agreement is in effect and a majority of the Board of the Company
is designated or otherwise appointed to serve on the Board under the provisions
of such Stockholders Agreement;

 

(iii) Approval and consummation of a reorganization, merger, or consolidation,
in each case, with respect to which persons who were the stockholders of the
Company immediately prior to such reorganization, merger or consolidation do
not, immediately thereafter, own more than 50% of the combined voting power
entitled to vote generally in the election of directors of the reorganized,
merged or consolidated company’s then outstanding voting securities, or a
liquidation or dissolution of the Company or of the sale of all or substantially
all of the assets of the Company; or

 

(iv) The Company ceases to own at least 50 percent of Carrols Corporation.

 

(v) A Change of Control shall not be deemed to have occurred as a result of any
purchase or acquisition of shares of capital stock in the Company by Madison
Dearborn Capital Partners, L.P. and its affiliates, Madison Dearborn Capital
Partners II, L.P. and its affiliates, BIB Holdings (Bermuda) Ltd. and its
affiliates, or any combination thereof.

 

5. Sale of Company

 

  (a) If the Board and the holders of a majority of the Company’s Shares approve
a Sale of the Company (the “Approved Sale”), the holders of Shares shall consent
to and raise no objections against the Approved Sale of the Company, and if the
Approved Sale of the Company is structured as a sale of capital stock, the
holders of Shares shall agree to sell their Shares on the terms and conditions
approved by the Board and the holders of a majority of the Company’s Shares. The
holders of Shares shall take all necessary and desirable actions in connection
with the consummation of the Approved Sale of the Company. Notwithstanding the
foregoing, in the event the consideration to be received by the holders of
Shares in connection with the Approved Sale shall include either: (i) shares of
common stock of a class which is not listed on an national securities exchange
or in the Nasdaq system and which is not entitled to registration rights for
sale in a registered public offering under the 1933 Act, or (ii) shares of
senior equity securities which do not provide for a scheduled redemption or a
redemption at the option of the holders thereof, such holders shall not be
required to sell their Shares pursuant to this Section 5(a) (collectively, the
“Illiquid Consideration”).

 

  (b)

The obligations of the holders of Shares with respect to the Approved Sale is
subject to the satisfaction of the condition that, upon the consummation of the
Approved Sale, all of the holders of Shares receive the same form and amount of
consideration per Share or if any holders of Shares are given an option as to
the

 

5



--------------------------------------------------------------------------------

 

form and amount of consideration to be received, all holders be given the same
option.

 

  (c) If the Company or the holders of the Company’s securities enter into any
negotiation or transaction for which Rule 506 (or any similar rule then in
effect) promulgated by the Securities Exchange Commission may be available with
respect to such negotiation or transaction (including a merger, consolidation or
other reorganization), the holders of Shares shall, at the request of the
Company, appoint a “purchaser representative” (as such term is defined in Rule
501) reasonably acceptable to the Company. If any holder of Shares appoints a
purchaser representative designated by the Company, the Company shall pay the
fees of such purchaser representative. However, if any holder of Shares declines
to appoint the purchaser representative (reasonably acceptable to the Company),
and such holder shall be responsible for the fees of the purchaser
representative so appointed.

 

  (d) The Grantee and other holders of Shares (if any) shall bear their pro-rata
share (based upon the number of Shares sold) of the costs of any sale of Shares
pursuant to an Approved Sale to the extent such costs are incurred for the
benefit of all holders of Shares and are not otherwise paid by the Company or
the acquiring party. Costs incurred by the Grantee and the other holders of
Shares on their own behalf shall not be considered costs of the transaction
hereunder.

 

  (e) The provisions of this Section 5 shall terminate upon the completion of a
Qualified Public Offering.

 

  (f) As used herein, “Independent Third Party” shall mean any Person who,
immediately prior to the contemplated transaction, does not own in excess of 5%
of the Company’s Shares on a fully-diluted basis (a “5% Owner”); who is not
controlling, controlled by or under common control with any such 5% Owner and
who is not the spouse or descendent (by birth or adoption) or any such 5% Owner
or a trust for the benefit of such 5% Owner and/or such other Persons; “Person”
shall mean an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization and a governmental entity or any department, agency
or political subdivision thereof; “Qualified Public Offering” shall mean the
sale in an underwritten public offering registered under the 1933 Act of the
Company’s Shares resulting in aggregate gross proceeds to the Company of at
least $50 million and a price per Share of not less than $108.2353 (as such
amount is equitably adjusted for subsequent stock splits, stock dividends and
recapitalizations); and “Sale of the Company” shall mean the sale of the Company
to an Independent Third Party or affiliated group of Independent Third Parties
pursuant to which such party or parties acquire: (i) Shares of the Company
possessing the voting power to elect a majority of the Company’s board of
directors (whether by merger, consolidation or sale or transfer of the Company’s
Shares); or (ii) all or substantially all of the Company’s assets determined on
a consolidated basis.

 

6



--------------------------------------------------------------------------------

6. Compliance with Laws and Regulations. The issuance and transfer of Shares
shall be subject to compliance by the Company and the Grantee with all
applicable requirements of Federal and state securities laws and with all
applicable requirements of any stock exchange on which the Company’s Shares may
be listed at the time of such issuance or transfer. Grantee understands that the
Company is under no obligation to register or qualify the Shares with the
Securities and Exchange Commission, any state securities commission or any stock
exchange to effect such compliance.

 

7. Nontransferability of Shares.

 

The Shares may not be sold, transferred, assigned or otherwise alienated or
hypothecated (any of the foregoing, a “Transfer”) until the earlier to occur of
(i) May 3, 2007 or (ii) a Change of Control. Thereafter, Transfers may be made
only in accordance with and pursuant to the Stockholders Agreement and the 1933
Act. Notwithstanding the foregoing, the Grantee may, if permitted by state law
or the rules and regulations governing any exchange on which the Shares are
traded, Transfer, without payment of consideration, any grant of Shares to a
member of such Grantee’s immediate family or to a trust or partnership whose
beneficiaries are one or more members of such Grantee’s immediate family. For
purposes of this Paragraph, the term “immediate family” shall include the
Grantee’s spouse, children and grandchildren.

 

8. Withholding; Section 83.

 

  (a) On the date of execution by Grantee of this Agreement, the Grantee either
shall pay to the Company, in cash, all Federal, state and local taxes of any
kind required by law to be withheld with respect to such amount, or, if the
Grantee receives 400 or fewer shares hereunder and so elects, the Company will
arrange for such amount to be deducted from compensation otherwise payable to
the Grantee over the next 12 months. The obligations of the Company hereunder
shall be conditional on the Grantee’s compliance with the preceding sentence.

 

  (b) The Grantee understands that Section 83 of the Internal Revenue Code of
1986, as amended, taxes as compensation income the fair market value of the
Shares as of the Date of Grant.

 

9. Certificates; Legends.

 

The Company shall cause each certificate representing the Shares to be issued in
the Grantee’s name and such Shares shall be fully paid and nonassessable and
free from preemptive rights. Each such certificate shall bear a legend to the
effect that the transferability of each such Shares is restricted in accordance
with the provisions of the 1933 Act, the Stockholders Agreement and this
Agreement.

 

  (a)

The Grantee (a) has been advised by the Company that the Shares have not been,
and will not be, registered under the 1933 Act, (b) represents and warrants that
he is acquiring the Shares for his own account for investment and not with a
view to, or for resale in connection with, a distribution thereof, (c)
understands that he must bear the economic risk of his investment in the Shares
for an indefinite period of time and (d) agrees that the Shares will not be
resold or otherwise

 

7



--------------------------------------------------------------------------------

 

disposed of unless registered under the 1933 Act or unless an exemption form
registration is available, and that the certificate evidencing the Shares will
bear a legend to that effect.

 

  (b) The Grantee (i) agrees that the Shares shall be subject to, and shall be
held by him in accordance with, all of the applicable terms and provisions of
this Agreement, and (ii) agrees that the Company may place on the certificates
representing the Shares or new or additional or different shares or securities
distributed with respect to the Shares such legend or legends as the Company may
deem appropriate and that the Company may place a stop transfer order with
respect to such Shares with the transfer agent for the Shares.

 

  (c) The Grantee (i) agrees that the Shares shall be subject to, and shall be
held by him in accordance with, all of the applicable terms and provisions of
the Stockholders Agreement, and (ii) agrees that the Company may place on the
certificates representing the Shares or new or additional or different shares or
securities distributed with respect to the Shares such legend or legends as the
Company may deem appropriate and that the Company may place a stop transfer
order with respect to such Shares with the transfer agent for the Shares.

 

10. Administration.

 

  (a) The Committee shall have the power to interpret this Agreement. All
actions taken and all interpretations and determinations made by the Committee
in good faith shall be final and binding upon the Grantee, the Company and all
other interested persons. No member of the Committee shall be personally liable
for any action, determination or interpretation made in good faith with respect
to this Agreement.

 

  (b) Shares representing a grant hereunder shall be evidenced in such manner as
the Committee may deem appropriate, including book-entry registration or
issuance of one or more certificates (which may bear appropriate legends
referring to the terms and conditions applicable to such grant). The
certificates shall be held in custody by the Company until all transfer
restrictions thereon shall have lapsed and the Grantee thereafter requests that
the Company deliver such certificates to him.

 

  (c) The grant under this Agreement shall not be deemed compensation for
purposes of computing benefits or contributions under any retirement plan of the
Company or its Subsidiaries and shall not affect any benefits under any other
benefit plan of any kind or any benefit plan subsequently instituted under which
the availability or amount of benefits is related to the level of compensation.

 

11. Notice. Any notice to be given under the terms of this Agreement to the
Company shall be addressed to the Company in care of its Secretary, and any
notice to be given to the Grantee shall be addressed to him at the address given
beneath his signature hereto. By a notice given pursuant to this Section 11,
either party may hereafter designate a different address for notices to be
delivered. Any notice which is required to be given to the Grantee shall, if the
Grantee is

 

8



--------------------------------------------------------------------------------

deceased, be given to the Grantee’s personal representative. Any notice shall
have been deemed duly given when enclosed in a properly sealed envelope or
wrapper addressed as aforesaid, deposited (with postage prepaid) in a post
office or branch post office regularly maintained by the United States Postal
Service.

 

12. Interpretation; Illegality. Any dispute regarding the interpretation of this
Agreement shall be submitted by the Grantee or the Company forthwith to the
Committee, which shall review such dispute at its next regular meeting. The
resolution of such dispute by the Committee shall be final and binding on the
Company and on the Grantee. In the event any provision hereunder shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of this Agreement, and the Agreement shall be construed and
enforced as if the illegal or invalid provision had not been included.

 

13. Amendment. Any amendment to this Agreement shall be in writing and signed by
the Company and the Grantee.

 

14. Governing Law. The interpretation, performance, and enforcement of this
Agreement shall be governed by the laws of the State of New York without resort
to that State’s conflict-of-laws rules.

 

15. Entire Agreement. This Agreement and the Stockholders Agreement, which are
incorporated herein by reference, constitute the entire agreement of the parties
and supersede all prior undertakings and agreements with respect to the subject
matter hereof.

 

CARROLS HOLDINGS CORPORATION

By: 

  /s/ Alan Vituli    

Alan Vituli

Chairman & CEO

/s/ Daniel T. Accordino Daniel T. Accordino

 

9